Citation Nr: 0733474	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-17 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for erectile 
dysfunction, secondary to diabetes mellitus.

3.  Entitlement to service connection for urinary frequency, 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was denied service connection for diabetes 
mellitus on a presumptive basis because he did not serve in 
the Republic of Vietnam; however, the veteran is claiming 
service connection for his diabetes mellitus on a direct 
basis.

Additional development is necessary before a decision can be 
made in this case.

The veteran alleges that he has diabetes mellitus due to 
exposure to herbicides (Agent Orange).  His medical records 
establish a current diagnosis of diabetes mellitus many years 
after service.  In general, VA regulations allow for 
presumptive service connection for diabetes mellitus for 
veterans who are presumed to have been exposed to Agent 
Orange while serving in the Republic of Vietnam beginning on 
January 9, 1962 and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).

In this case, the veteran does not allege that he served in 
the Republic of Vietnam.  Rather, he asserts that he was 
exposed to Agent Orange while stationed in the Air Force as a 
Material Facilities Specialist at Ubon Airfield in Thailand 
between December 1966 and April 1967.  He stated his job 
involved servicing planes that sprayed Agent Orange and 
witnessed the storage of herbicide drums on base.  The 
veteran submitted articles alleging that Agent Orange, or its 
contaminants, were used in and around the Ubon Airfield in 
Thailand.

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in vicinity other than 
Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's 
Adjudication Procedure Manual, M21-1MR, Part VI, Subpart ii, 
2.C.10n., directs the RO to send a detailed statement of the 
veteran's claimed herbicide exposure to the Compensation and 
Pension (C&P) Service via e-mail and request a review of 
DoD's inventory of herbicide operations to determine whether 
herbicides were used or tested as alleged.  If such review 
does not confirm the exposure, a request should then be sent 
to the U.S. Army and Joint Services Research Center (JSRRC) 
for verification.  Prior to any further adjudication of the 
claim, the veteran's allegations of Agent Orange exposure in 
Thailand should be investigated and developed as prescribed 
in M21-1MR.

If an examination is scheduled, the appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Give the veteran notice of the 
criteria for establishing a disability 
rating and effective date of award 
consistent with the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Ask the veteran to provide any 
additional details (e.g., the dates, 
location(s), facility name(s), etc.) that 
may establish his exposure to herbicides 
while performing his duties as a Material 
Facilities Specialist at Ubon Airfield in 
Thailand from 1966 to 1967.

3.  Attempt to verify the veteran's 
claimed herbicide exposure in locations 
other than in Vietnam during the Vietnam 
Era or along the DMZ in Korea, as 
specified in M21-1MR. 

4.  If the above efforts do not verify 
any exposure to herbicides, schedule the 
veteran for an examination to address the 
etiology of the veteran's diabetes 
mellitus.  Specifically, the examiner 
should determine whether it is very 
likely, at least as likely as not, or 
unlikely that the veteran's current 
diagnosis of diabetes mellitus was first 
manifested in service and/or is related 
to his service. The claims folder must be 
made available to the examiner. The 
examiner must provide the reasons and 
bases for any medical opinions given.  If 
it is not feasible to answer a particular 
question or follow a particular 
instruction, the examiner should so 
indicate and provide an explanation.

5.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for diabetes mellitus 
with erectile dysfunction and urinary 
frequency, to include as due to herbicide 
exposure in service.  If the issues on 
appeal remain denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



